United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4100
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * District of Nebraska.
Merwyn L. Levering,                     *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 14, 2005
                                Filed: December 8, 2005
                                 ___________

Before RILEY, FAGG, and COLLOTON, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       Following a three-day jury trial, Merwyn L. Levering (Levering) was found
guilty of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)
and of possessing a stolen firearm in violation of 18 U.S.C. § 922(j). The district
court sentenced Levering under the Armed Career Criminal Act (ACCA), see 18
U.S.C. § 924(e), U.S.S.G. § 4B1.4, to 262 months’ imprisonment. On appeal,
Levering argues the district court erred by denying his motion for mistrial and by
making factual determinations that enhanced his sentence. After careful review of the
record, we affirm Levering’s convictions, but reverse and remand for resentencing.
I.    BACKGROUND
      On February 10, 2004, the Omaha, Nebraska, residence of Charles Marlowe
(Marlowe) was burglarized. Several firearms and ammunition were stolen, including
a Colt .45 automatic handgun, a Colt .45 rifle, two loaded magazine clips, and two
empty clips. Marlowe reported the burglary to the police.

      On February 14, 2004, in violation of an active protection order, Levering
entered the home of his former girlfriend, Rhonda Thomas (Thomas). The couple
began arguing. Thomas’s son intervened and punched Levering, who fell to the floor.
Levering drew a gun from his pocket, fired several shots, and ran from the house.

       Omaha Police Officer James Mosby (Officer Mosby) and Crime Lab
Technician William Henningsen (Henningsen) investigated the scene. They observed
several bullet holes in the walls and ceiling of the house and collected six .45 caliber
shell casings from the floor.

       Five days later on February 19, 2005, Omaha Police Officer Stephen Worley
(Officer Worley) attempted to stop a black SUV for speeding. The driver of the SUV
accelerated and lost control of the vehicle, causing it to go off the road and flip onto
its roof. An occupant of the SUV, later identified as Levering, attempted to flee the
scene but was apprehended by police. Approximately 10 to 15 feet from where the
SUV came to rest, police found a Colt .45 automatic handgun loaded with six rounds
of ammunition. Inside the SUV, police recovered two boxes: a gold box filled with
jewelry and an ammunition box containing 18 rounds of ammunition.

      Police searched Levering at the scene and recovered several items, including
a black ski mask, a .45 caliber magazine, a .45 caliber round of ammunition, a
woman’s necklace, a woman’s watch, three women’s rings, and five pairs of
sunglasses with price tags. Police took Levering to a local hospital where a
subsequent search uncovered another .45 caliber round inside Levering’s coat pocket.

                                          -2-
A woman’s diamond ring and two checks made out to another individual were also
recovered from inside Levering’s pants pocket.

       After performing ballistics tests, Omaha Police Crime Lab Technician Daniel
Bredow (Bredow) concluded the shell casings recovered from Thomas’s residence on
February 14, 2004, were fired from the Colt .45 recovered from the scene of
Levering’s SUV accident on February 19, 2004. On April 22, 2004, a two-count
indictment charged Levering with being a felon in possession of a firearm and
possessing a stolen firearm. The case was tried to a jury. On August 13, 2004, the
jury found Levering guilty on both counts.

       The United States Probation Office prepared a Presentence Investigation Report
(PSR) and suggested Levering was an armed career criminal subject to enhancements
under the ACCA, 18 U.S.C. § 924(e). The PSR credited Levering with using a
firearm in connection with a crime of violence, assigning Levering an offense level
of 34 under U.S.S.G. § 4B1.4(b)(3)(A). Levering had a criminal history category VI
with 24 criminal history points, before calculating his status under the ACCA. Based
on a total offense level of 34 and criminal history category VI, the Guidelines
imprisonment range was 262 to 327 months.

       At sentencing on December 1, 2004, the court took judicial notice of three
exhibits previously introduced at trial as proof of Levering’s prior violent felony
convictions. The exhibits documented (1) a 1989 Nebraska conviction for first degree
assault and use of a firearm to commit a felony; (2) a 1994 Iowa conviction for
operating a motor vehicle without the owner’s consent, and assault while participating
in a felony; and (3) a 2000 Nebraska conviction for escape from official detention.

       Levering objected under Blakely v. Washington, 542 U.S. 296 (2004), arguing
his prior convictions and any enhancements for possessing a weapon during the
commission of a violent felony should have been presented to the jury and found

                                         -3-
beyond a reasonable doubt. Levering specifically objected to the 2000 Nebraska
conviction for escape being deemed a qualifying predicate offense under the ACCA,
and further objected that the offense documentation did not show Levering was
represented by counsel at the time of his guilty plea. The court overruled these
objections.

       In overruling Levering’s objection to possessing a firearm in connection with
another felony offense, the court recalled Thomas testifying Levering fired a weapon
inside an occupied dwelling in the direction of individuals present. The court
reasoned this fit the criteria of use of a firearm in connection with another felony
offense. In finding Levering had armed career criminal status, the court reasoned,
“based upon the evidence introduced at the time of trial and specifically Exhibits 8,
9, and 11, there is ample showing of the prior convictions necessary for the armed
career criminal status.”

        The court adopted the factual findings of the PSR and determined Levering had
a total offense level of 34 and a criminal history category VI. As to Count I, the court
found the sentencing range under the Guidelines was 262 to 327 months’
imprisonment with a statutory range of 15 years to life. As to Count II, the Guidelines
range was 262 to 327 months’ imprisonment with a statutory range of zero to 10
years. The court inquired about placement within the Guidelines range and
determined a sentence at the low end of the range was appropriate. Levering was
sentenced to 262 months’ imprisonment on Count I and 120 months’ imprisonment
on Count II, to be served concurrently.

       On appeal, Levering argues (1) he is entitled to a new trial due to improper
remarks made by the prosecutor during closing argument, (2) the district court erred
by enhancing his sentence based on facts not found by a jury, and (3) the district court
erred in finding his prior escape conviction constituted a violent felony.



                                          -4-
II.    DISCUSSION
       A.     Prosecutorial Misconduct
       Levering argues he was denied a fair trial due to an improper remark made by
the prosecutor during closing argument. The district court is afforded broad discretion
in controlling closing arguments, and we overturn its decisions only when the district
court clearly abuses that discretion. United States v. Cannon, 88 F.3d 1495, 1502 (8th
Cir. 1996). “‘To obtain a reversal for prosecutorial misconduct, the defendant must
show that (1) the prosecutor’s remarks were improper, and (2) such remarks
prejudiced the defendant’s rights in obtaining a fair trial.’” United States v. Ehrmann,
421 F.3d 774, 783 (8th Cir. 2005) (quoting United States v. King, 36 F.3d 728, 733
(8th Cir. 1994)).

      In his rebuttal closing argument, the prosecutor said:

      So again it’s all before you, ladies and gentlemen, the evidence and the
      exhibits and the testimony. It establishes beyond a reasonable doubt that
      the defendant is guilty of the crimes charged. The defendant attempted
      to run away from these crimes at the scene on February 19th. I ask that
      you not let him run away again. The law protects the community but the
      community enforces the law. And if you represent the community here,
      you decide. Thank you.

Defense counsel objected and moved to strike. The court overruled the objection.

      On appeal, Levering focuses on the last two sentences of the rebuttal closing
argument and complains the prosecution impermissibly implored the jury to act as the
“conscience of the community.” We disagree.

       Those final remarks must be read in the context of the prosecutor’s entire
rebuttal. The prosecutor first asked the jury to focus its attention on the testimonial
evidence presented and how that evidence satisfied the government’s burden of proof.
He then urged the jury to follow the court’s instructions and apply the evidence to the

                                          -5-
elements of the crimes charged. Finally, he admonished the jury to find the defendant
guilty of those crimes. The remark, “the community enforces the law, you represent
the community, you decide,” was not improper in this context. United States v.
Lewis, 547 F.2d 1030, 1036-37 (8th Cir. 1976) (finding a plea to the jury to be the
conscience of the community is not impermissible unless it is calculated to inflame,
and an appeal to the jury to be the “public’s last shield” did not “exceed permissible
bounds of advocacy”). This single remark by the prosecutor did not prejudice
Levering’s right to a fair trial. See United States v. Lopez, 414 F.3d 954, 960 (8th Cir.
2005) (reasoning even if the district court failed to sustain an objection to the single
improper use of a word, defendants’ substantial rights would not have been so affected
as to deprive them of a fair trial). We conclude the district court did not abuse its
discretion in overruling defense counsel’s objection.

       B.    Sentencing Issues
       We review the district court’s findings of fact for clear error and its application
of the sentencing guidelines de novo. United States v. Sprouse, 394 F.3d 578, 580
(8th Cir. 2005).

              1.     Armed Career Criminal Status
       Levering argues the district court erred when it determined his 2000 Nebraska
escape conviction was a violent felony because (1) the court is not bound by and
should not follow previous cases holding an escape constitutes a violent felony, (2)
there was no evidence he was represented by counsel at the time of the escape
conviction, and (3) his sentence was enhanced based on findings made by the court,
rather than a jury, in violation of his Sixth Amendment rights. Levering’s arguments
are without merit.

       Levering urges us to ignore precedent and find his 2000 Nebraska conviction
for “escape from official detention” is not a predicate offense under the ACCA. We
decline to do so. In United States v. Nation, 243 F.3d 467, 472 (8th Cir. 2001), we

                                           -6-
held “every escape, even a so-called ‘walkaway’ escape, involves a potential risk of
injury to others. . . . Given this reality, we have no difficulty in concluding that escape
qualifies as a crime of violence pursuant to U.S.S.G. § 4B1.2.” After Nation, another
panel of this circuit discussed whether Nation’s definition of escape as a “crime of
violence” in section 4B1.2 of the Guidelines also applied to a “violent felony” under
section 924(e)(2)(B)(ii). United States v. Abernathy, 277 F.3d 1048, 1051 (8th Cir.
2002). The Abernathy court concluded the “language of § 4B1.2(a)(2) is identical to
the language of § 924(e)(2)(B)(ii), in that both define a ‘crime of violence’ and a
‘violent felony’ as a crime that, among other things, ‘involves conduct that presents
a serious potential risk of physical injury to another.’” Id. (citations omitted). The
court then disregarded the defendant’s insistence he “merely walked away from his
place of incarceration,” and the court determined the escape conviction constituted a
violent felony under section 924(e)(2)(B)(ii). Id. Following Abernathy, we conclude
Levering’s escape conviction, which stemmed from Levering kicking out the back
window of a police cruiser and running from the officers, similarly constitutes a
violent felony under the ACCA.

       Levering next attempts to collaterally attack his 2000 Nebraska escape
conviction, arguing it is invalid because there is no record he was represented by
counsel. “Generally, defendants may not collaterally attack prior convictions used for
sentencing enhancements.” Moore v. United States, 178 F.3d 994, 997 (8th Cir.
1999). A narrow exception to this rule applies if the prior conviction was obtained in
violation of the defendant’s right to counsel. Id. “Under this exception, the
government has the initial burden of proving the fact of conviction, and then the
defendant must show that the conviction was constitutionally infirm.” Id.

       At trial, the government introduced Exhibit 8, which documented Levering’s
2000 Nebraska escape conviction. At sentencing, the district court judicially noticed
the exhibit. Therefore, the government met its initial burden of proving the fact of the
prior conviction, and the burden shifted to Levering to show the conviction was

                                           -7-
constitutionally infirm. Id. Levering argues none of the records in Exhibit 8 show he
was represented by counsel or waived his right to counsel; therefore, he is entitled to
the benefit of the exception.1 Levering contends the lack of documentary evidence of
representation makes the conviction invalid under Carnley v. Cochran, 369 U.S. 506,
516 (1962).

       Levering reads Carnley too broadly. In Carnley, the Supreme Court found it
was impermissible to presume a defendant waived the right to counsel when the
record was silent on the issue. Id. at 516-17. Carnley is inapplicable to the present
case, however, since there is no assertion Levering waived his right to counsel. More
importantly, the Nebraska sentencing order signed on January 31, 2000, belies
Levering’s assertion. The order reports Steve Kraft was Levering’s counsel and
represented Levering at sentencing. Under the “presumption of regularity,” it was
permissible for the district court to infer Levering was likewise represented at the time
of conviction. Parke v. Raley, 506 U.S. 20, 31 (1992) (stating, “even when a
collateral attack on a final conviction rests on constitutional grounds, the presumption
of regularity that attaches to final judgments makes it appropriate to assign a proof
burden to the defendant.”) (distinguishing Burgett v. Texas, 389 U.S. 109, 114-15
(1967)). Levering has failed to show an exception to the general rule prohibiting
collateral attack of prior convictions used for sentencing enhancements applies in this
case. Moore, 178 F.3d at 997.

       Levering also argues his Sixth Amendment rights were violated because the
question of whether his escape constituted a violent felony was not decided by a jury
beyond a reasonable doubt. Levering is aware of the Supreme Court’s pronouncement
in Almendarez-Torres v. United States, 523 U.S. 224, 240-44 (1998), that prior felony


      1
       Nowhere in his pleadings does Levering assert he was unrepresented in his
2000 Nebraska escape conviction. He merely argues the conviction is infirm because
the records do not show he was represented.

                                          -8-
convictions are sentencing factors for the court, not a fact for the jury. Nonetheless,
Levering argues current law has called the holding of Almendarez-Torres into
question and we need not follow it in the present case.

       The law on this issue is well-settled. “[A] prior felony conviction is a
sentencing factor for the court, not a fact issue for the jury.” United States v. Carrillo-
Beltran, 424 F.3d 845, 848 (8th Cir. 2005) (citing Almendarez-Torres, 523 U.S. at
240-44); United States v. Wilson, 406 F.3d 1074, 1075 (8th Cir. 2005), cert. denied,
126 S. Ct. 292 (2005). Almendarez-Torres is still good law, which we will continue
to follow until the Supreme Court instructs otherwise.

    For the reasons stated, we find the district court did not violate Levering’s Sixth
Amendment rights by making findings regarding his prior felony convictions.

             2.       Booker Error
       Although the district court committed no Sixth Amendment violation in making
findings regarding Levering’s prior felony convictions, “[t]he district court
(understandably) committed Booker error by applying the Guidelines as mandatory,
and the error is plain, that is, clear or obvious, at this time.” United States v. Pirani,
406 F.3d 543, 550 (8th Cir. 2005) (en banc), cert. denied, 126 S. Ct. 266 (2005).
Levering made a Blakely objection at sentencing, thereby preserving this issue on
appeal. Id. at 549. Therefore, we review the district court’s sentence for
reasonableness under the harmless error doctrine. United States v. Haidley, 400 F.3d
642, 644 (8th Cir. 2005) (citing United States v. Booker, 125 S. Ct. 738, 769 (2005)).
The harmless error doctrine, set forth in Federal Rule of Criminal Procedure 52(a),
states “any error . . . that does not effect substantial rights must be disregarded.” In
cases such as the present, “the government is required to establish that this court does
not have ‘grave doubt’ whether the error substantially influenced the outcome of the
proceedings.” United States v. Ellis, 417 F.3d 931, 934 (8th Cir. 2005) (citing
Kotteakos v. United States, 328 U.S. 750, 764-65 (1946)).

                                           -9-
       Before imposing Levering’s sentence, the court remarked, “[a]lthough a low-
end sentence has been recommended in the sentencing recommendation, I am
interested in hearing argument about why I should not sentence higher than the low
end. I don’t see any mitigating circumstances in this case. So that’s what I’m
interested in hearing in allocution.” After imposing sentence at the low end of the
range, the court substantiated its decision, stating:

            In choosing a sentence at the low end of the guideline range, I am
      holding out some hope that the defendant will make a decision in the
      future to participate in rehabilitation programs within the Bureau of
      Prisons and to make some changes in his life. I don’t think he has
      reached that point now.

             ....

              So, although I think that it’s a goal of the criminal justice system
      to try to keep Mr. Levering incarcerated for a very significant period of
      time, I am giving deference to the argument that the time imposed is very
      significant and I hope it’s long enough.

The government asserts Levering’s sentence is reasonable and proper since the district
court was cognizant of the potential sentences it could impose, yet sentenced Levering
at the low end of the Guidelines range.

       While it is true the district court sentenced Levering at the bottom of the
applicable range and remarked there were no apparent mitigating circumstances, this
does not satisfy the government’s burden. While relevant, the remarks do not meet
the government’s burden to show the district court would have imposed the same
sentence under an advisory sentencing scheme. United States v. Love, 419 F.3d 825,
829 (8th Cir. 2005) (citing United States v. Ellis, 417 F.3d 931 (8th Cir. 2005)).
Under the circumstances of Levering’s case, we will not speculate whether the court’s
determination would have been the same under an advisory Guidelines scheme. That
is a decision left to the district court’s discretion. Id. We do not imply in any manner


                                         -10-
whether Levering’s sentence should be lower, higher, or the same. We will, therefore,
remand this case to the district court to resentence Levering consistent with Booker
under the now advisory Guidelines scheme.

III.  CONCLUSION
      For the reasons stated, we affirm Levering’s convictions, vacate his sentences,
and remand to the district court for resentencing in light of Booker.
                       ______________________________




                                        -11-